Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dillavou et al. (US 20140176533 A1).
Regarding claim 1, Dillavou et al. discloses a method, comprising: 
detecting, by a processing system including a processor, an object (e.g., an object handled by hands as shown in field of interest 416, para. 0080, figure 4B. A field of interest can comprise varying amounts of "real" and "virtual" objects, depending on a point of view. Objects can include any "real" or "virtual" object, subject, participant, or image representation, para. 0045.) in an augmented reality system (para. 0113), the object located in a local environment of a local user (first user 412 viewing at a first location 414, para. 0080) of the augmented reality system; 
displaying, by the processing system, the object in the local environment in a local display on a local display device of the local user, wherein the displaying comprises displaying the object from perspective of the local user (see top left of figure 4B); 
providing, by the processing system, a remote display of the object on a remote display device of a remote user (second user 418 viewng at second location 420) of the augmented reality system, wherein the displaying the object on the remote display comprises displaying a remote virtual image of the object in the local environment from perspective of the remote user (see top right of figure 4B); 
detecting (object detection, paras. 0064, 0068), by the processing system, a movement of the object by the local user;
updating, by the processing system, the local display of the object on the local display device to reflect the movement of the object (the remote scene can be the most up-to-date available with the time lag between the remote capture and the local render kept as low as possible, paras. 0051, 0097); and 
updating, by the processing system, the remote display of the object on the remote display device (continuously updating the local field of interest such that the presence of the local object and the volumetric image of the local object is rendered in real time to the local user at 1203, para. 0097).
Regarding claim 2, Dillavou et al. discloses the method of claim 1, wherein the updating the local display comprises: 
in-painting, by the processing system, a portion of the local display at a first location and providing a local virtual image of the object at a second location (Configurable parameters include, but are not limited to, size of virtual elements, presence of virtual elements (opaque, translucent, etc.), time of virtual presence (time can be configured to be delayed, slowed, increased, etc.), superimposition of elements such that any combination of virtual and real can be superimposed and/or `fitted` over one another, and the like, para. 0092); and 
providing, by the processing system, the remote virtual image of the object in the second location of the local environment to update the remote display of the object (see figure 4B).
Regarding claim 3, Dillavou et al. discloses the method of claim 2, comprising: 
detecting, by the processing system, a remote user interaction with the object by the remote user at the remote display device (Following a role change, the first user 412 can assume the helper role, while the second user 418 can assume the operator role, para. 0080); and 
updating, by the processing system, the local virtual image of the object and updating the remote virtual image responsive to the remote user interaction (the field of interest 416 can be shared between the first user 412 and the second user 418 and can be updated to present images in a second configuration based on the second user 418 designated as the operator role, para. 0080).
Regarding claim 4, Dillavou et al. discloses the method of claim 2, further comprising: 
identifying, by the processing system, a location of the object in the local environment; 
detecting, by the processing system, a release of the object by the local user;
determining, by the processing system, a trajectory and a speed of motion of the object responsive to the detecting the release of the object; tracking, by the processing system, motion of the object; 
updating, by the processing system, the local virtual image of the object responsive to the trajectory and the speed of motion of the object; and 
updating, by the processing system, the remote virtual image responsive to the trajectory and the speed of motion of the object.
Regarding claim 5, Dillavou et al. discloses the method of claim 4, further comprising: 
identifying, by the processing system, a catching interaction with the object by the remote user; and 
updating, by the processing system, the local virtual image of the object and the remote virtual image responsive to the catching interaction. 
Regarding claim 6, Dillavou et al. discloses the method of claim 2, further comprising: 
recording, by the processing system, the local virtual image and the remote virtual image, forming recorded information (one or more video capture cards can be enabled to capture one or more images of a local field of interest (e.g., prosthetic knee), para. 0082); 
recording, by the processing system, associated time stamp information; and subsequently, providing a playback of the recorded information.
Regarding claim 7, Dillavou et al. discloses the method of claim 1, further comprising: 
displaying, by the processing system, an initial local approximate appearance of the object in the local environment in the local display; 
displaying, by the processing system, the object in the local environment in the local display with additional visual details of the object as the additional visual details of the object are detected by the processing system; 
providing, by the processing system, an initial remote approximate appearance of the object at the remote display of the object; and 
providing, by the processing system, the remote display of the object on the remote display device with additional visual details of the object as the additional visual details of the object are detected by the processing system.
Regarding claim 8, Dillavou et al. discloses the method of claim 7, further comprising: scanning, by the processing system, the object in the local environment, wherein the scanning comprises identifying one or more characteristics of the object; developing, by the processing system, a model of the object based on the scanning; and producing, by the processing system, the initial local approximate appearance of the object and the initial remote approximate appearance of the object based on the model of the object.  

Regarding claim 9, Dillavou et al. discloses a device, comprising: 
a processing system including a processor; and 
a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations, the operations comprising: identifying one or more characteristics of an object located in a local environment; providing, to a display device of a local user in the local environment, local image information of the object, the local image information from a viewing perspective of the local user, the local image information causing the display device of the local user to produce a local image of the object; providing, to the display device of a remote user in a remote environment, remote image information of the object, the remote image information from a viewing perspective of the remote user, the remote image information causing the display device of the remote user to produce a remote image of the object; detecting a remote user interaction with the object by the remote user; and providing updated local image information of the object to the display device of the local user and providing updated remote image information to the display device of the remote user based on the remote user interaction with the object.  
Regarding claim 10, Dillavou et al. discloses the device of claim 9, wherein the operations further comprise: detecting a local user interaction with the object; further updating the local image information of the object and the remote image information based on the local user interaction; and providing the further updated local image information to the display device of the local user and providing the further updated remote image information to the display device of the remote user.  
Regarding claim 11, Dillavou et al. discloses the device of claim 9, further comprising: 
identifying a hand of the local user proximate the object; identifying a machine learning model for the object based on the one or more characteristics of the object, wherein the machine learning model is accessed from a library of pre-existing models; scanning the object to identify additional characteristics of the object; and updating the machine learning model based on the additional characteristics.  
Regarding claim 12, Dillavou et al. discloses the device of claim 11, wherein the operations further comprise: based on the machine learning model, providing as the local image information an initial approximate local appearance of the object and providing as the remote image information an initial approximate remote appearance of the object; during the scanning of the object to identify additional characteristics of the object; updating the machine learning model to form an updated model of the object; and updating the local image information and the remote image information using the updated model of the object.  
Regarding claim 13, Dillavou et al. discloses the device of claim 9, wherein the operations further comprise: identifying a shape and an orientation of the object, wherein the object is an arbitrary, unknown object; identifying a machine learning model for the object based on the shape and the orientation of the object; identifying additional characteristics of the object, wherein the additional characteristics include a texture, a color or a deformability of the object, or a combination of these; and updating the machine learning model for the object based on the additional characteristics.  
Regarding claim 14, Dillavou et al. discloses the device of claim 9, wherein the providing updated local image information of the object to the display device of the local user comprises: providing real object image information of the object to the display device, the real object image information forming an image of the object prior to the remote user interaction with the object by the remote user; and after the remote user interaction with the object by the remote user, in-painting the image of the object based on the remote user interaction with the object.  
Regarding claim 15, Dillavou et al. discloses the device of claim 9, wherein the operations further comprise: detecting a release of control of the object by the remote user to control of the object by the local user; and after the detecting the release of control of the object by the remote user, maintaining physics of the object while providing the local image information and the remote image information.  
Regarding claim 16, Dillavou et al. discloses the device of claim 15, wherein maintaining physics of the object comprises: detecting a trajectory and a speed of motion of the object after the detecting the release of control of the object; and providing the local image information and the remote image information according to the trajectory and the speed of motion of the object.  
Regarding claim 17, Dillavou et al. discloses the device of claim 9, wherein the operations further comprise: recording the local image information and the remote image information, forming recorded information; storing the recorded information with associated time stamp information; and subsequently, providing a playback of the recorded information according to the associated time stamp information.  
Regarding claim 18, Dillavou et al. discloses a non-transitory, computer-readable storage medium, comprising executable instructions that, when executed by a processing system including a processor, facilitate performance of operations, the operations comprising: detecting visual characteristics of one or more objects in a local environment and detecting a local user in the local environment; providing, to a local display device of the local user, a local image of an object of the one or more objects in the local environment, wherein the providing the local image of the object comprises providing an initial approximate image of the object from perspective of the local user based on visual characteristics of the object; providing to a remote display device of a remote user, a remote virtual image of the object, wherein providing the remote virtual image of the object comprises providing a three-dimensional remote virtual image showing the object in the local environment, and wherein providing the remote virtual image of the object comprises providing an initial approximate image of the object viewed from perspective of the remote user based on the visual characteristics of the object; identifying additional visual characteristics of the object; and updating the local image of the object at the local display device and the remote virtual image of the object at the remote display device responsive to the identifying the additional visual characteristics of the object. 
Regarding claim 19, Dillavou et al. discloses the non-transitory, computer-readable storage medium of claim 18, wherein the operations further comprise: detecting a local user action with the object by the local user, wherein the local user action comprises a movement of the object from a first location to a second location in the local environment; and updating the local image of the object, wherein the updating the local image of the object comprises in-painting the local image at the first location and providing a local virtual image of the object at the second location in the local environment; and updating the remote virtual image of the object at the remote display device responsive to the detecting the local user action, wherein updating the remote virtual image of the object comprises providing the remote virtual image of the object at the second location in the local environment.
Regarding claim 20, Dillavou et al. discloses the non-transitory, computer-readable storage medium of claim 19, wherein the operations further comprise: detecting a release of control of the object by the local user; determining a trajectory and a speed of motion of the object responsive to the detecting the release of control of the object; predicting an interaction of the object with another object, wherein the predicting the interaction is responsive to the trajectory and the speed of motion of the object; and updating the local virtual image of the object and updating the remote virtual image responsive to the trajectory and the speed of motion of the object.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J LETT whose telephone number is (571)272-7464. The examiner can normally be reached Mon-Fri 9-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS J LETT/Primary Examiner, Art Unit 2677